Citation Nr: 1720827	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection of a patent foramen ovale, post-operative closure, atrial septal defect,
new subacute infarct; left thalamus (hereafter referred to as a heart disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Houston, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2017, the Veteran presented testimony at a Board hearing via video conference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a February 2006 rating decision, the RO denied service connection for a heart disability; although notified of his right to appeal, the Veteran did not appeal the February 2006 rating decision. 

2.  At the time of the February 2006 rating decision, the evidence substantiated abnormal post-service clinical findings for the heart, but did not substantiate an injury or disease of the heart in service or a relationship between any current heart disability and an injury or disease in service.

3.  Evidence received since the February 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.







CONCLUSIONS OF LAW

1.  The February 2006 rating decision denying the Veteran's claim of entitlement to service connection for a heart disability is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 3.104, 3.310, 20.302, 20.1103 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for a heart disability are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Law and Regulations

VA law provides that, for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service.  See 38 U.S.C.A. § 1111  (West 2014); see also Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009) (indicating that the only prerequisite for applying the presumption of soundness at service entrance is that the enlistment or induction examination report have been free and clear of the now claimed disability). 

The presumption of soundness applies even to a congenital condition not noted at entry, unless the condition is a congenital defect not eligible for service connection in the first place.  Id. at 396-97.  Congenital or developmental defects are not considered diseases or injuries within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).  However, the mere fact that a disorder is congenital in origin does not preclude service connection.  See VAOGC 8-88, reissued as VAOPGCPREC 67-90 (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty); VAOPGCPREC 82-90 (holding that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin).  Only congenital defects, as opposed to congenital 'diseases' are excluded from the types of disabilities that may be service connected, as congenital defects are not considered diseases or injuries under VA law.

Congenital defects are static in nature, and thus the litmus test for distinguishing a congenital defect from a congenital disease is whether the disorder in question is subject to change.  See VAOPGCPREC 67-90.  As explained in a precedential opinion of VA's General Counsel, congenital or developmental defects are normally static conditions which are incapable of improvement or deterioration.  Id.  The opinion states further: "A disease, on the other hand, even one which is hereditary in origin, is usually capable of improvement or deterioration."  Id.; see also Quirin, 22 Vet. App. at 395 ("[u]nder the framework set forth in the General Counsel opinion, any worsening - any change at all - might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable") (citing VAOPGCPREC 82-90)).

Congenital defects are potentially eligible for service connection only to the extent that the defect is subject to in-service superimposed disease or injury.  See VAOPGCPREC 82-90; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).

      Application to Reopen

In a February 2006 rating decision, the RO denied service connection for a heart condition on the basis that the disability was a congenital condition and thus unrelated to service.  Although notified of the RO's decision and of his right to appeal, he did not initiate an appeal of that decision and it subsequently became final.  The February 2006 rating decision is therefore the last disallowance on any basis.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened). 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id.  at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145   (1991); Barnett v. Brown, 83 F.3d at 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

The relevant evidence of record at the time of the February 2006 rating decision included the following: the service treatment records; private treatment records; the Veteran's claim of entitlement for service connection for a heart disability; and VA medical records, including a September 2005 VA examination. 

In March 2008, the Veteran requested to reopen the claim.  In accordance with Veterans Claims Assistance Act (VCAA), a letter was sent in May 2008 to provide the Veteran an opportunity to substantiate the claim, and detail the necessity for providing new and material evidence in order to reopen the claim.  

Evidence received since the February 2006 rating decision includes the following: additional private treatment records; "buddy" statements from the Veteran's friends and family; and the Veteran's own testimony before the undersigned VLJ.  While this evidence is indeed new, it is not material for reopening the claim because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  In other words, the Veteran has not provided any material evidence showing a possibility that his heart condition is related to service, nor has he introduced any new theories of entitlement.  Moreover, the Veteran conceded at his March 2017 hearing that he had no additional evidence to submit, while also stating, "I understand it's a birth defect."  The Board acknowledges the Veteran's concern about the uncertainty regarding his future health; however, for the reasons and bases set out above, the evidence received since the most recent final denial of the claim in February 2006 is not new and material, and reopening the claim for service connection for a heart disability is therefore unwarranted.
      
      
      Duties to Notify and to Assist
      
VA has met all statutory and regulatory notice and duty to assist provisions of the VCAA with respect to the Veteran's claims. The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

Regarding the Veteran's claims for whether new and material evidence had been submitted to reopen a claim for service connection for a heart disability, the Board notes that in March 2006, the United States Court of Appeals for Veterans Claims (Court) held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented. Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Veteran was provided adequate notice, to include as to the requests to reopen the previously denied claims, in May 2008.  The May 2008 letter explained what information and evidence was needed to substantiate claims for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. Additionally, the letter also included information as to new and material evidence consistent with Kent.  Id.  The May 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, The Veteran and his representative have not identified further evidence not already of record, to include VA treatment records that may be relevant to his claims to reopen.  Moreover, under 38 U.S.C.A. § 5103A(f), nothing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed, except when new and material evidence is presented or secured. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


ORDER

As new and material evidence has not been received, the application to reopen service connection for the heart disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


